Citation Nr: 0942891	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
vitreous floaters.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which assigned an initial 
noncompensable rating for the Veteran's service-connected 
bilateral vitreous floaters.  Service connection for that 
disability had been granted by the Board in an August 2007 
decision.  

The claims folder is currently under the jurisdiction of the 
Cheyenne, Wyoming, RO.  In September 2009, the Veteran 
testified before the undersigned in a videoconference 
hearing; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral 
vitreous floaters cause intermittent problems with his vision 
that adversely affect his job performance and his ability to 
drive and be safe from everyday hazards.

A VA examination in March 2004 noted corrected visual acuity 
of 20/20 in each eye following Lasik surgery.  

The Veteran submitted a statement dated in August 2009 from a 
private optometrist, S.A.L., O.D., who noted the Veteran had 
large floaters which would at times obscure his vision "just 
like a cloud will obscure vision of the sky."  He stated 
that the Veteran's worst vision of 20/400 could preclude him 
from driving and hamper his ability to perform any meaningful 
work-related activities.  The optometrist recommended 
vitrectomy surgery.
As the only VA examination of record is more than five years 
old, and given the private optometrist's statement which 
suggests that his disability may have worsened, a current 
examination is indicated.

The Veteran's representative has specifically raised the 
issue of an extra-schedular rating.  The Board is precluded 
from assigning an extra-schedular rating in the first 
instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (19960.  Thus, a remand for 
extraschedular consideration is appropriate.  Thun v. Peake, 
22 Vet. App. 111, (2008); Barringer v. Peake, 22 Vet. App. 
242 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to ascertain his 
current visual acuity and field of vision.  
All necessary tests should be performed 
and the results documented.  The examiner 
should specifically address whether the 
Veteran's bilateral vitreous floaters have 
resulted in loss of visual acuity or field 
of vision.  The examiner should also 
address whether the bilateral vitreous 
floaters have resulted in any 
incapacitating episodes in the past 12 
months, and if so, the duration of the 
episodes.  The examiner should comment on 
whether the bilateral vitreous floaters 
cause marked interference with the 
Veteran's employment.  The claims file 
should be made available for review, to 
include the recently submitted statement 
from the private optometrist, S.A.L., O.D.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.

2.  Review the record and consider whether 
the claim for a compensable initial rating 
for bilateral vitreous floaters should be 
referred to the Director of Compensation 
and Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether an extraschedular 
rating is warranted.

3.  After completing the above action, 
readjudicate the claim.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


